               Case:20-01947-jwb            Doc #:396 Filed: 11/23/2020                Page 1 of 18




                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF MICHIGAN

    In re:                                                      Chapter 11

    BARFLY VENTURES, LLC, et. al.,1                             Case No. 20-01947

                             Debtor.                            (Jointly Administered)
                                                           /

 MONTHLY FEE STATEMENT OF PACHULSKI STANG ZIEHL & JONES LLP FOR
    COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
EXPENSES AS COUNSEL TO DEBTORS FOR OCTOBER 1, 2020 TO OCTOBER 31, 2020


    Name of Applicant:                                          Pachulski Stang Ziehl & Jones LLP

    Authorized to provide services to:                          Debtors

    Effective Date of Retention:                                June 3, 2020

    Period for which compensation is sought:2                   October 1, 2020 – October 31, 2020

    Amount of compensation sought as actual,                    $81,152.50
    reasonable, and necessary:                                      80% = $64,922.00
                                                                    20% = $16,230.50

    Amount of expense reimbursement sought:                     $390.39

    Total interim request:                                      $65,312.39




1
      The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC
      (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings,
      LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334);
      HopCat-Ann Arbor, LLC (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-
      Detroit, LLC (8519); HopCat-GR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis,
      LLC (d/b/a HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a
      HopCat,-KC, LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-
      Louisville, LLC (0252); HopCat-Madison, LLC (9108); HopCat-Minneapolis, LLC (8622); HopCat-Port St.
      Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC
      (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon) (4255).
2     Under the Court’s Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses of
      Professionals [Docket No. 113], monthly fee statements are to be filed on or before the 20th of each month. The
      Court’s order authorizing employment of Pachulski Stang Ziehl & Jones LLP, however, was not entered until
      July 22, 2020. Therefore, PSZJ delayed filing its fee statement until its retention was approved.



DOCS_SF:104549.1
             Case:20-01947-jwb   Doc #:396 Filed: 11/23/2020     Page 2 of 18




Dated: November 20, 2020                WARNER NORCROSS + JUDD LLP

                                        /s/ Rozanne M. Giunta
                                        Rozanne M. Giunta (P29969)
                                        Stephen B. Grow (P39622)
                                        Elisabeth M. Von Eitzen (P70183)
                                        1500 Warner Building
                                        150 Ottawa Avenue, NW
                                        Grand Rapids, Michigan 49503
                                        Telephone: (616) 752-2000

                                        --and--

                                        PACHULSKI STANG ZIEHL & JONES LLP

                                        John W. Lucas (admitted pro hac vice)
                                        Jason Rosell (admitted pro hac vice)
                                        150 California Street, 15th Floor
                                        San Francisco, California 94111
                                        Telephone: (415) 263-7000

                                        Counsel to the Debtors and Debtors in Possession




                                       2
DOCS_SF:104549.1
                   Case:20-01947-jwb   Doc #:396 Filed: 11/23/2020    Page 3 of 18


                                Pachulski Stang Ziehl & Jones LLP
                                             150 California St.
                                                 Floor 15th
                                          San Francisco, CA 94111
                                                                     October 31, 2020
Jeffrey Sorum                                                        Invoice 126460
Barfly Ventures                                                      Client   07979
35 Oakes St. SW #400                                                 Matter   00002
Grand Rapids, MI 49503
                                                                              JWL

RE: Chapter 11

_______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 10/31/2020
                 FEES                                                 $81,880.00
                 EXPENSES                                                $390.39
                 LESS COURTESY DISCOUNT                                  $727.50
                 TOTAL CURRENT CHARGES                                $81,542.89

                 BALANCE FORWARD                                     $129,255.23
                 LAST PAYMENT                                         $77,535.58
                 TOTAL BALANCE DUE                                   $133,262.54
                    Case:20-01947-jwb   Doc #:396 Filed: 11/23/2020      Page 4 of 18


Pachulski Stang Ziehl & Jones LLP                                              Page:     2
Barfly Ventures LLC                                                            Invoice 126460
07979 - 00002                                                                  October 31, 2020




  Summary of Services by Professional
  ID        Name                            Title                Rate           Hours               Amount

 BMM        Michael , Brittany M.           Counsel             650.00          10.00             $6,500.00

 IAWN       Nasatir, Iain A. W.             Partner            1025.00           0.20              $205.00

 JHR        Rosell, Jason H.                Partner             725.00          62.70         $45,457.50

 JWL        Lucas, John W.                  Partner             825.00          31.70         $26,152.50

 PJJ        Jeffries, Patricia J.           Paralegal           425.00           2.30              $977.50

 RJG        Gruber, Richard J.              Counsel            1125.00           2.30             $2,587.50

                                                                              109.20              $81,880.00
                   Case:20-01947-jwb           Doc #:396 Filed: 11/23/2020   Page 5 of 18


Pachulski Stang Ziehl & Jones LLP                                                     Page:     3
Barfly Ventures LLC                                                                   Invoice 126460
07979 - 00002                                                                         October 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                               Hours                        Amount

 AD                 Asset Disposition [B130]                                  81.90                      $63,097.50

 CA                 Case Administration [B110]                                18.20                      $12,495.00

 CG                 Corporate Governance/Board Mtr                             1.00                        $825.00

 CO                 Claims Admin/Objections[B310]                              0.60                        $475.00

 CP                 Compensation Prof. [B160]                                  2.30                        $977.50

 EC                 Executory Contracts [B185]                                 0.40                        $290.00

 H                  Hearings                                                   4.60                       $3,515.00

 IC                 Insurance Coverage                                         0.20                        $205.00

                                                                             109.20                      $81,880.00
                   Case:20-01947-jwb   Doc #:396 Filed: 11/23/2020   Page 6 of 18


Pachulski Stang Ziehl & Jones LLP                                          Page:     4
Barfly Ventures LLC                                                        Invoice 126460
07979 - 00002                                                              October 31, 2020


  Summary of Expenses
  Description                                                                                 Amount
Working Meals [E111]                                                                     $36.56
Conference Call [E105]                                                                   $55.34
Lexis/Nexis- Legal Research [E                                                           $34.49
Pacer - Court Research                                                                  $264.00

                                                                                        $390.39
                    Case:20-01947-jwb          Doc #:396 Filed: 11/23/2020               Page 7 of 18


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     5
Barfly Ventures LLC                                                                                Invoice 126460
07979 - 00002                                                                                      October 31, 2020


                                                                                          Hours            Rate        Amount

  Asset Disposition [B130]
 10/01/2020   JWL     AD        Call with UCC counsel regarding sale negotiation            3.20        825.00        $2,640.00
                                (.2); review updated budget (.2); email to broker
                                regarding tail waiver (.1); another call with UCC
                                counsel regarding wind down budget (.2); call with
                                J. Gregg regarding settlement (.3); call with UCC
                                counsel and J. Gregg regarding budget (.7);
                                additional calls with Rock Creek, J. Gregg, and UCC
                                regarding wind down budget (.6); prepare settlement
                                email to J. Gregg (.9);

 10/01/2020   JHR     AD        Prepare sale hearing witness list and related               0.40        725.00         $290.00
                                correspondence

 10/02/2020   JWL     AD        Review final sale settlement from J. Gregg and              1.60        825.00        $1,320.00
                                respond (.3); calls with UCC counsel regarding same
                                (.4); call with J. Gregg regarding pending deal (.1);
                                call with lenders' counsel regarding same (.2);
                                follow up call with Rock Creek regarding ch. 5
                                actions held back (.2); more calls and emails with
                                UCC counsel and Rock Creek regarding potential
                                deal (.3); follow up call with J. Gregg (.1);

 10/05/2020   JWL     AD        Call with Warner Norcross regarding liquor license          2.00        825.00        $1,650.00
                                issues (.5); research regarding transfer of liquor
                                licenses and email to buyer's counsel regarding the
                                same (.8); call with J. Rosell regarding closing
                                issues (.2); call with GFS regarding cure claim (.2);
                                call with UCC counsel regarding sale and cures (.3);
                                call with R. Hersch regarding closing issues (.2);

 10/05/2020   JHR     AD        Call with J. Lucas re: sale issues                          0.40        725.00         $290.00

 10/06/2020   JWL     AD        Reviews from buyer and buyer's representatives              1.50        825.00        $1,237.50
                                regarding transfer of liquor licenses and prepare
                                response regarding the same (.7); call with counsel
                                to PPP lender regarding sale and transition (.3); call
                                with R. Hersch regarding sale closing (.2); call with
                                lender's counsel regarding closing issues (.3);

 10/07/2020   JWL     AD        Calls with J. Rosell regarding changes to sale order        0.80        825.00         $660.00
                                (.4); review and comment on the same (.4);

 10/07/2020   JHR     AD        Review draft revised sale order                             0.50        725.00         $362.50

 10/07/2020   JHR     AD        Review Committee revisions to sale order                    0.30        725.00         $217.50

 10/07/2020   JHR     AD        Revise sale order and related correspondence with           0.90        725.00         $652.50
                                Committee and lenders

 10/07/2020   JHR     AD        Revise sale order                                           0.60        725.00         $435.00
                    Case:20-01947-jwb          Doc #:396 Filed: 11/23/2020                Page 8 of 18


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     6
Barfly Ventures LLC                                                                                 Invoice 126460
07979 - 00002                                                                                       October 31, 2020


                                                                                           Hours            Rate        Amount

 10/07/2020   JHR     AD        Follow-up call with J. Lucas re: sale order                  0.20        725.00         $145.00

 10/07/2020   JHR     AD        Call with J. Lucas re: sale order                            0.20        725.00         $145.00

 10/09/2020   RJG     AD        Assist with issues relating to FIRPTA.                       0.40      1125.00          $450.00

 10/09/2020   JWL     AD        Call with lender's counsel regarding sale issues (.2);       0.60        825.00         $495.00
                                call with J. Rosell regarding the sale order changes
                                (.1); call with N. Livell regarding sale closing issues
                                (.3);

 10/09/2020   JHR     AD        Call with E. Von Eitzen re: APA schedules                    0.60        725.00         $435.00

 10/09/2020   JHR     AD        Analyze APA schedules and related review of APA              2.10        725.00        $1,522.50

 10/09/2020   JHR     AD        Conference call with Rock Creek re: APA schedules            1.00        725.00         $725.00

 10/09/2020   JHR     AD        Prepare for conference call with Rock Creek re:              0.20        725.00         $145.00
                                APA schedules

 10/09/2020   JHR     AD        Call with J. Lucas re: sale issues                           0.20        725.00         $145.00

 10/09/2020   JHR     AD        Correspondence with J. Lucas re: APA issues                  0.20        725.00         $145.00

 10/09/2020   JHR     AD        Correspondence with lenders re: APA schedules                0.20        725.00         $145.00

 10/09/2020   JHR     AD        Draft FIRPTA certificate template                            0.60        725.00         $435.00

 10/09/2020   JHR     AD        Correspondence with purchaser and client re: bank            0.30        725.00         $217.50
                                account transition issues

 10/11/2020   JWL     AD        Review revised sale order from lenders (.2);                 0.20        825.00         $165.00

 10/11/2020   JWL     AD        call with GFS counsel regarding closing issues for           0.50        825.00         $412.50
                                the sale and GFS contract and emails with company
                                regarding same (.5);

 10/11/2020   JHR     AD        Analyze revisions to sale order and related                  0.50        725.00         $362.50
                                correspondence with committee and buyer

 10/12/2020   JWL     AD        Call with J. Rosell and lenders regarding sale order         3.20        825.00        $2,640.00
                                issues (.4); review changes to order from UCC and
                                lenders regarding resolution of dispute on scope of
                                retained claims (.5); call with Gordon Foods
                                regarding settlement (.2); call with J. Gansman
                                regarding the same (.1); follow up call with J. Rosell
                                regarding terms of GFS deal and sale hearing issues
                                (.1); respond to emails regarding finalizing sale
                                order and GFS cure issues (.5); follow up with P.
                                Neitzel regarding sale closing issues (.3); review
                                exhibits to sale order and final sign off for the same
                                (.8); prepare for hearing (.3);
                    Case:20-01947-jwb          Doc #:396 Filed: 11/23/2020             Page 9 of 18


Pachulski Stang Ziehl & Jones LLP                                                                Page:     7
Barfly Ventures LLC                                                                              Invoice 126460
07979 - 00002                                                                                    October 31, 2020


                                                                                        Hours            Rate        Amount

 10/12/2020   JHR     AD        Conference call with J. Lucas and lenders re: sale        0.50        725.00         $362.50
                                order issues

 10/12/2020   JHR     AD        Correspondence with WNJ re: GFS issues                    0.10        725.00          $72.50

 10/12/2020   JHR     AD        Call with Committee re: sale order                        0.60        725.00         $435.00

 10/12/2020   JHR     AD        Correspondence with lenders re: sale order                0.20        725.00         $145.00

 10/12/2020   JHR     AD        Call with Committee re: sale order                        0.10        725.00          $72.50

 10/12/2020   JHR     AD        Correspondence with lenders and Committee re: sale        0.20        725.00         $145.00
                                order

 10/12/2020   JHR     AD        Revise sale order and related correspondence with         0.30        725.00         $217.50
                                Committee and lender

 10/12/2020   JHR     AD        Revise final sale order and prepare for filing            0.50        725.00         $362.50

 10/12/2020   JHR     AD        Review Committee revisions to sale order and              0.50        725.00         $362.50
                                related correspondence with Committee

 10/12/2020   JHR     AD        Call with J. Lucas re: sale order issues                  0.20        725.00         $145.00

 10/12/2020   JHR     AD        Review revisions to sale order and related call with      0.30        725.00         $217.50
                                Committee

 10/12/2020   JHR     AD        Review board resolutions for closing purposes             0.20        725.00         $145.00

 10/12/2020   JHR     AD        Revise sale order and notice and related                  1.10        725.00         $797.50
                                correspondence with WNJ

 10/12/2020   JHR     AD        Call with lenders re: sale order                          0.50        725.00         $362.50

 10/13/2020   JWL     AD        Prepare for Oct. 13 sale hearing (.7); call with J.       1.40        825.00        $1,155.00
                                Rosell regarding the same (.4); respond to question
                                from client regarding liquor licenses (.3);

 10/13/2020   JHR     AD        Analyze draft lease assignment agreement and              0.30        725.00         $217.50
                                related correspondence with WNJ

 10/13/2020   JHR     AD        Revise sale order and related correspondence with         0.70        725.00         $507.50
                                Committee, Gordon Foods, buyer, and UST

 10/13/2020   JHR     AD        Review APA and proposed sale order for closing            0.60        725.00         $435.00
                                issues and related correspondence with client

 10/13/2020   JHR     AD        Prepare closing documents                                 1.70        725.00        $1,232.50

 10/13/2020   JHR     AD        Revise sale order and related correspondence with         0.70        725.00         $507.50
                                objecting parties

 10/13/2020   JHR     AD        Analyze purchased actions and related                     0.20        725.00         $145.00
                                correspondence with J. Lucas
                  Case:20-01947-jwb           Doc #:396 Filed: 11/23/2020                 Page 10 of 18


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     8
Barfly Ventures LLC                                                                                 Invoice 126460
07979 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate        Amount

 10/13/2020   JHR     AD        Revise FIRPTA certificate                                    0.20        725.00         $145.00

 10/13/2020   JHR     AD        Call with J. Lucas re: sale hearing                          0.40        725.00         $290.00

 10/14/2020   RJG     AD        Assist with FIRPTA issues.                                   0.30      1125.00          $337.50

 10/14/2020   JWL     AD        Review and revise liquor license letter from BFV to          0.30        825.00         $247.50
                                buyer (.3);

 10/14/2020   JHR     AD        Revise sale order and related correspondence with            0.30        725.00         $217.50
                                Committee and Gordon Foods

 10/14/2020   JHR     AD        Prepare for call with client and Rock Creek re:              0.20        725.00         $145.00
                                closing issues

 10/14/2020   JHR     AD        Conference call with client and Rock Creek re:               1.30        725.00         $942.50
                                closing issues

 10/14/2020   JHR     AD        Analyze revisions to form of leas assignment                 0.20        725.00         $145.00
                                agreement

 10/14/2020   JHR     AD        Draft correspondence to purchaser re: liquor license         1.30        725.00         $942.50
                                issues

 10/14/2020   JHR     AD        Correspondence with client re: APA issues                    0.20        725.00         $145.00

 10/14/2020   JHR     AD        Correspondence with Gordon Foods re: cure amount             0.20        725.00         $145.00

 10/15/2020   RJG     AD        Review and prepare markup of closing documents;              1.20      1125.00         $1,350.00
                                dialogue with Jason H. Rosell regarding same.

 10/15/2020   JWL     AD        Call with J. Rosell regarding closing issues (.2); call      0.90        825.00         $742.50
                                with lender's counsel regarding closing (.2); review
                                and respond to email from M. Sellers' counsel
                                regarding sale issues (.4);

 10/15/2020   JHR     AD        Call with J. Lucas re: sale issues                           0.20        725.00         $145.00

 10/15/2020   JHR     AD        Correspondence with purchaser re: APA                        0.10        725.00          $72.50
                                amendments and schedules

 10/15/2020   JHR     AD        Prepare closing documents                                    0.50        725.00         $362.50

 10/15/2020   JHR     AD        Call with purchaser re: closing issues                       0.20        725.00         $145.00

 10/15/2020   JHR     AD        Research re: FIRPTA closing issues                           0.70        725.00         $507.50

 10/15/2020   JHR     AD        Revise closing documents and related                         1.10        725.00         $797.50
                                correspondence with purchaser

 10/16/2020   JWL     AD        Review changes to closing documents (.5);                    3.70        825.00        $3,052.50
                                pre-closing call with buyers (.7); call with GFS
                                regarding closing issues and emails to parties
                  Case:20-01947-jwb           Doc #:396 Filed: 11/23/2020              Page 11 of 18


Pachulski Stang Ziehl & Jones LLP                                                                Page:     9
Barfly Ventures LLC                                                                              Invoice 126460
07979 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                regarding same (.4); call with UCC counsel
                                regarding closing issues (.2); call with N. Lidvall
                                regarding closing issues (.2); numerous calls and
                                emails with client and Rock Creek regarding closing
                                issues and liquor license issues (1.7);
 10/16/2020   JHR     AD        Review proposed Gordon Foods stipulation and              0.20        725.00         $145.00
                                related correspondence

 10/16/2020   JHR     AD        Analyze revised bill of sale and related                  0.30        725.00         $217.50
                                correspondence with buyer

 10/16/2020   JHR     AD        Analyze wind-down budget and related                      0.30        725.00         $217.50
                                correspondence with Rock Creek

 10/16/2020   JHR     AD        Review revised FIRPTA certificate                         0.10        725.00          $72.50

 10/16/2020   JHR     AD        Conference call with client and Rock Creek re: APA        0.60        725.00         $435.00
                                schedules (partial)

 10/16/2020   JHR     AD        Conference call with Rock Creek and buyer re:             0.70        725.00         $507.50
                                closing issues

 10/16/2020   JHR     AD        Call with J. Lucas re: closing issues                     0.20        725.00         $145.00

 10/16/2020   JHR     AD        Review draft amended APA                                  0.20        725.00         $145.00

 10/18/2020   JWL     AD        Email to N. Lidval regarding liquor license issues        0.50        825.00         $412.50
                                (.5);

 10/19/2020   JWL     AD        Call with GFS counsel regarding closing issues (.2);      3.10        825.00        $2,557.50
                                review amended sale order and comment on TSA
                                agreement (1.1); call with buyer's counsel regarding
                                stip to amend the order (.2); call with client and
                                Rock Creek regarding payroll closing issues (.8);
                                another call with buyer's counsel regarding closing
                                issues (.3); review cash flows and budgets for
                                extending closing (.5);

 10/19/2020   JHR     AD        Draft stipulation for amended sale order and related      1.40        725.00        $1,015.00
                                research

 10/19/2020   JHR     AD        Call with Rock Creek re: UST fees for wind-down           0.20        725.00         $145.00
                                budget

 10/19/2020   JHR     AD        Review draft management agreement                         0.30        725.00         $217.50

 10/19/2020   JHR     AD        Call with Committee re: amended sale order                0.20        725.00         $145.00

 10/19/2020   JHR     AD        Revise sale order and related correspondence with         0.10        725.00          $72.50
                                WNJ

 10/19/2020   JHR     AD        Revise stipulation to amend sale order                    0.20        725.00         $145.00
                  Case:20-01947-jwb           Doc #:396 Filed: 11/23/2020              Page 12 of 18


Pachulski Stang Ziehl & Jones LLP                                                                Page:    10
Barfly Ventures LLC                                                                              Invoice 126460
07979 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/19/2020   JHR     AD        Correspondence with buyer re: sale order and              0.30        725.00         $217.50
                                stipualtion

 10/19/2020   JHR     AD        Conference call with client and Rock Creek re:            0.90        725.00         $652.50
                                transition issues

 10/19/2020   JHR     AD        Correspondence with client re: transition services        0.20        725.00         $145.00
                                agreement

 10/19/2020   JHR     AD        Correspondence with Rock Creek re: closing costs          0.20        725.00         $145.00

 10/19/2020   JHR     AD        Call with WNJ re: revised sale order                      0.30        725.00         $217.50

 10/20/2020   JWL     AD        Call with client and buyer regarding closing issues       0.80        825.00         $660.00
                                (.6); review revised TSA regarding liquor licenses
                                (.2);

 10/20/2020   JHR     AD        Call with WNJ re: amended sale order                      0.20        725.00         $145.00

 10/20/2020   JHR     AD        Conference call with buyer re: transition service         0.60        725.00         $435.00
                                issues

 10/20/2020   JHR     AD        Analyze draft amended APA and related                     0.40        725.00         $290.00
                                correspondence with purchaser

 10/20/2020   JHR     AD        Analyze sale order and related correspondence with        0.70        725.00         $507.50
                                Committee and Purchaser re: amended sale order

 10/20/2020   JHR     AD        Analyze DR inventory / accounts receivable issue          0.20        725.00         $145.00

 10/21/2020   RJG     AD        Assist Jason H. Rosell regarding Transition Services      0.40      1125.00          $450.00
                                Agreement.

 10/21/2020   JHR     AD        Analyze draft transition services agreement               0.70        725.00         $507.50

 10/21/2020   JHR     AD        Correspondence with Rock Creek re: TSA issues             0.20        725.00         $145.00

 10/21/2020   JHR     AD        Analyze amended sale order                                0.30        725.00         $217.50

 10/21/2020   JHR     AD        Correspondence with client re: credit card                0.30        725.00         $217.50
                                transaction issues

 10/22/2020   JWL     AD        Call with J. Rosell regarding closing issues (.2);        0.40        825.00         $330.00
                                review closing set of documents (.2);

 10/22/2020   JHR     AD        Call with J. Lucas re: sale issues                        0.20        725.00         $145.00

 10/22/2020   JHR     AD        Correspondence with client and buyer re: open sale        0.50        725.00         $362.50
                                issues

 10/22/2020   JHR     AD        Revise sale closing documents                             1.60        725.00        $1,160.00

 10/22/2020   JHR     AD        Call with Rock Creek re: wind down budget issues          0.20        725.00         $145.00
                  Case:20-01947-jwb            Doc #:396 Filed: 11/23/2020                Page 13 of 18


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    11
Barfly Ventures LLC                                                                                 Invoice 126460
07979 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate        Amount

 10/23/2020   JWL     AD        Review closing documents (.4);                               0.40        825.00         $330.00

 10/23/2020   JHR     AD        Analyze draft funds flow memorandum and related              0.50        725.00         $362.50
                                correspondence with Rock Creek

 10/23/2020   JHR     AD        Analyze revised transition services agreement and            0.30        725.00         $217.50
                                related correspondence with buyer

 10/24/2020   JHR     AD        Correspondence with buyer and client re: closing             0.50        725.00         $362.50
                                issues

 10/25/2020   JWL     AD        Calls with J. Gansman, P. Neitzl and Ned L.                  0.80        825.00         $660.00
                                regarding closing issues (.8);

 10/25/2020   JHR     AD        Correspondence with N. Lidvall re: license issues            0.10        725.00          $72.50

 10/25/2020   JHR     AD        Analyze claims report for wind down budget                   0.20        725.00         $145.00
                                purposes

 10/26/2020   JWL     AD        Respond to questions regarding closing (.3); attend          1.70        825.00        $1,402.50
                                all hands seller side call regarding closing (.3); more
                                calls with N. Lidvall regarding closing and
                                termination of M. Sellers (.3); call with M. Sellers
                                regarding same (.3); call with buyer's counsel
                                regarding the same (.2); call with UCC counsel
                                regarding closing (.3);

 10/26/2020   JHR     AD        Correspondence with client and buyer re: closing             0.50        725.00         $362.50
                                issues

 10/26/2020   JHR     AD        Review revised APA schedules and funds flow                  0.60        725.00         $435.00

 10/26/2020   JHR     AD        Call with Rock Creek re: wind down budget issues             0.20        725.00         $145.00

 10/26/2020   JHR     AD        Correspondence with Rock Creek re: payroll issues            0.30        725.00         $217.50

 10/26/2020   JHR     AD        Call with Rock Creek re: payroll issuees                     0.30        725.00         $217.50

 10/26/2020   JHR     AD        Correspondence with client re: food delivery                 0.20        725.00         $145.00
                                contracts

 10/26/2020   JHR     AD        Call with WNJ re: closing issuees                            0.40        725.00         $290.00

 10/26/2020   JHR     AD        Analyze employee roster and related closing issues           0.20        725.00         $145.00

 10/26/2020   JHR     AD        Conference call with Rock Creek and client re:               0.40        725.00         $290.00
                                closing issues

 10/26/2020   JHR     AD        Prepare for call with client re: closing issues              0.20        725.00         $145.00

 10/26/2020   JHR     AD        Revise APA re: transferred employees                         0.50        725.00         $362.50

 10/26/2020   JHR     AD        Call with committee re: wind down budget issues              0.20        725.00         $145.00
                  Case:20-01947-jwb           Doc #:396 Filed: 11/23/2020               Page 14 of 18


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    12
Barfly Ventures LLC                                                                                Invoice 126460
07979 - 00002                                                                                      October 31, 2020


                                                                                          Hours            Rate         Amount

 10/26/2020   JHR     AD        Coordinate closing and related issues                      3.10         725.00         $2,247.50

 10/27/2020   JWL     AD        Call with J. Rosell, client and Rock Creek regarding       0.40         825.00          $330.00
                                closing issues (.4);

 10/27/2020   JHR     AD        Closing issues with buyer and client re: accounts          1.30         725.00          $942.50
                                payable

 10/27/2020   JHR     AD        Analyze revised APA re: accounts payable issues            0.30         725.00          $217.50

 10/27/2020   JHR     AD        Conference call with client and Rock Creek re:             0.50         725.00          $362.50
                                closing issuees

 10/27/2020   JHR     AD        Conference call with client and Rock Creek re: APA         0.30         725.00          $217.50
                                issues

 10/27/2020   JHR     AD        Revise APA re: accounts payable                            0.20         725.00          $145.00

 10/27/2020   JHR     AD        Correspondence with buyer re: revisions to APA             0.40         725.00          $290.00

 10/27/2020   JHR     AD        Review closing documents                                   0.40         725.00          $290.00

 10/27/2020   JHR     AD        Review closing payment schedule                            0.20         725.00          $145.00

 10/29/2020   JHR     AD        Call with Mercantile Bank re: credit card accounts         0.20         725.00          $145.00

 10/29/2020   JHR     AD        Prepare for call with Mercantile Bank re: credit card      0.10         725.00           $72.50
                                accounts

                                                                                           81.90                      $63,097.50

  Case Administration [B110]
 10/02/2020   JHR     CA        Correspondence with B. Michael re: motion to               0.30         725.00          $217.50
                                convert

 10/08/2020   BMM     CA        Draft motion to convert and substantively                  5.60         650.00         $3,640.00
                                consolidate Debtors' cases.

 10/09/2020   JHR     CA        Research re: conversion of cases and related               0.90         725.00          $652.50
                                correspondence with B. Michael

 10/12/2020   BMM     CA        Revise motion to substantively consolidation and           1.90         650.00         $1,235.00
                                convert.

 10/15/2020   JHR     CA        Revise motion for substantive consolidation and            4.10         725.00         $2,972.50
                                conversion

 10/18/2020   BMM     CA        Research limited liability company dissolution laws        1.50         650.00          $975.00
                                in Nebraska and Indiana.

 10/19/2020   BMM     CA        Revise motion for substantive consolidation and            1.00         650.00          $650.00
                                conversion to include Indiana and Nebraska law.
                    Case:20-01947-jwb         Doc #:396 Filed: 11/23/2020              Page 15 of 18


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    13
Barfly Ventures LLC                                                                               Invoice 126460
07979 - 00002                                                                                     October 31, 2020


                                                                                         Hours            Rate         Amount

 10/21/2020   JHR      CA       Revise substantive consolidation and conversion           1.90         725.00         $1,377.50
                                motion

 10/28/2020   JHR      CA       Call with Rock Creek: re: wind down issues                0.10         725.00           $72.50

 10/30/2020   JWL      CA       Call with P. Neitzel regarding timing and case            0.50         825.00          $412.50
                                conversion issues (.2); review motion to subcon and
                                convert (.3);

 10/30/2020   JHR      CA       Correspondence with client re: motion to convert          0.20         725.00          $145.00

 10/30/2020   JHR      CA       Analyze D&O quotes and related analysis to                0.20         725.00          $145.00
                                wind-down budget

                                                                                          18.20                      $12,495.00

  Corporate Governance/Board Mtr
 10/30/2020   JWL      CG       Attend board meeting regarding conversion (.9); call      1.00         825.00          $825.00
                                with Iain Nasastir regarding D&O tail (.1);

                                                                                           1.00                        $825.00

  Claims Admin/Objections[B310]
 10/15/2020   JHR      CO       Correspondence with WNJ and Rock Creek re:                0.20         725.00          $145.00
                                PACA and 503(b)(9) claims

 10/21/2020   JWL      CO       Call with NCR Corp regarding cure claim (.2); call        0.40         825.00          $330.00
                                with Rock Creek regarding same (.2);

                                                                                           0.60                        $475.00

  Compensation Prof. [B160]
 10/25/2020   PJJ      CP       Draft final fee application.                              2.30         425.00          $977.50

                                                                                           2.30                        $977.50

  Executory Contracts [B185]
 10/28/2020   JHR      EC       Review draft motion to reject contracts and related       0.40         725.00          $290.00
                                review of APAA

                                                                                           0.40                        $290.00

  Hearings
 10/02/2020   JWL      H        Attend sale hearing on resolved sale issues (.2);         0.20         825.00          $165.00

 10/02/2020   JHR      H        Attend 10/2 status conference hearing                     0.60         725.00          $435.00
                  Case:20-01947-jwb           Doc #:396 Filed: 11/23/2020            Page 16 of 18


Pachulski Stang Ziehl & Jones LLP                                                               Page:    14
Barfly Ventures LLC                                                                             Invoice 126460
07979 - 00002                                                                                   October 31, 2020


                                                                                       Hours            Rate        Amount

 10/13/2020   JWL     H         Attend Oct. 13 sale hearing (1.6);                      1.60         825.00        $1,320.00

 10/13/2020   JHR     H         Attend continued sale hearing                           1.70         725.00        $1,232.50

 10/13/2020   JHR     H         Prepare for sale hearing                                0.50         725.00         $362.50

                                                                                         4.60                      $3,515.00

  Insurance Coverage
 10/30/2020   IAWN IC           Review John Lucas email and file re telephone call      0.10       1025.00          $102.50
                                from John Lucas

 10/30/2020   IAWN IC           Telephone conference with John Lucas re insurance       0.10       1025.00          $102.50

                                                                                         0.20                       $205.00

  TOTAL SERVICES FOR THIS MATTER:                                                                              $81,880.00
                   Case:20-01947-jwb         Doc #:396 Filed: 11/23/2020          Page 17 of 18


Pachulski Stang Ziehl & Jones LLP                                                        Page:    15
Barfly Ventures LLC                                                                      Invoice 126460
07979 - 00002                                                                            October 31, 2020



 Expenses
 08/01/2020   CC        Conference Call [E105] AT&T Conference Call, JWL                    14.83
 08/11/2020   CC        Conference Call [E105] AT&T Conference Call, JWL                     1.31
 09/02/2020   CC        Conference Call [E105] AT&T Conference Call, JWL                     2.26
 09/02/2020   CC        Conference Call [E105] AT&T Conference Call, JWL                     0.06
 09/02/2020   CC        Conference Call [E105] AT&T Conference Call, JWL                     9.52
 09/02/2020   LN        07979.00002 Lexis Charges for 09-02-20                              12.73
 09/08/2020   CC        Conference Call [E105] AT&T Conference Call, JWL                     2.93
 09/08/2020   LN        07979.00002 Lexis Charges for 09-08-20                              11.25
 09/09/2020   CC        Conference Call [E105] AT&T Conference Call, JWL                    14.62
 09/11/2020   CC        Conference Call [E105] AT&T Conference Call, JWL                     6.37
 09/15/2020   CC        Conference Call [E105] AT&T Conference Call, JWL                     3.44
 09/29/2020   LN        07979.00002 Lexis Charges for 09-29-20                              10.51
 10/09/2020   BM        Business Meal [E111] Slice of Paradi, working meal, JHR             36.56
 10/31/2020   PAC       Pacer - Court Research                                             264.00

   Total Expenses for this Matter                                                       $390.39
                  Case:20-01947-jwb           Doc #:396 Filed: 11/23/2020        Page 18 of 18


Pachulski Stang Ziehl & Jones LLP                                                         Page:    16
Barfly Ventures LLC                                                                       Invoice 126460
07979 - 00002                                                                             October 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        10/31/2020

Total Fees                                                                                             $81,880.00

Total Expenses                                                                                                390.39

Less Courtesy Discount                                                                                       $727.50

Total Due on Current Invoice                                                                           $81,542.89

  Outstanding Balance from prior invoices as of        10/31/2020          (May not include recent payments)

A/R Bill Number          Invoice Date                Fees Billed        Expenses Billed              Balance Due
 125564                  07/31/2020                 $81,370.00             $652.09                      $7,535.21

 125858                  08/31/2020                 $32,489.50             $355.84                    $32,845.34

 125943                  09/30/2020                 $56,695.50                $0.00                   $11,339.10

             Total Amount Due on Current and Prior Invoices:                                         $133,262.54
